Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7, 9-12, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson et al (2019/0104681).

It should be noted that the recitation “for," "configured to” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed 

[AltContent: textbox (Chopper blades)][AltContent: arrow][AltContent: textbox (Counter cutter knives)][AltContent: arrow]
    PNG
    media_image1.png
    560
    750
    media_image1.png
    Greyscale


[AltContent: textbox (Stationary blades extendable through the housing)][AltContent: arrow]
    PNG
    media_image2.png
    292
    374
    media_image2.png
    Greyscale

“In yet further embodiments, the control processor 42 can measure a rotational velocity of the chopping drum 165 for the control processor 42 to actively control an area of the outlet 185 by moving the bottom wall 195 between the first position (FIG. 5) and the second position (FIG. 6) based on a load condition (e.g., velocity) of the chopping drum 165 to inhibit the residue portion 280 from clogging the outlet 185 of the chopping assembly 60.”
“In yet further embodiments, the control processor 42 can measure the torque applied to the chopping drum 165 for the control processor 42 to actively control an area of the outlet 185 by moving the bottom wall 195 between the first position (FIG. 5) and the second position (FIG. 6) based on a load condition of (e.g., torque applied to) the chopping drum 165 to inhibit the residue portion 280 from clogging the outlet 185 of the chopping assembly 60. In other embodiments, the measurement device can be a mass flow sensor operable to measure a rate of weight/mass of at least a portion of the crop plants 20 traveling through at least one of the cutting head assembly 50, the threshing assembly 55, and the chopping assembly 60.”
“[0035] In one embodiment, the control processor 42 can automatically control the outlet 180 based on a pressure within the processing subassembly 125 and a load condition of at least one of the cutting head assembly 50, the threshing assembly 55, and the chopping assembly 60. For example, if the load condition of the at least one of the cutting head assembly 50, the threshing assembly 55, and the chopping assembly 60 is below the set point amount, the control processor 42 controls the outlet 180 based on the pressure within the processing subassembly 125. However, if the load condition of the at least one of the cutting head assembly 50, the threshing assembly 55, and the chopping assembly 60 is above the set point amount, the control processor 42 controls the outlet 180 based on the load condition to prevent a clog within the outlet 180. In other embodiments, an operator of the combine 10 can manually switch between having the control processor 42 control the outlet 180 based on a load condition of at least one of the cutting head assembly 50, the threshing assembly 55, and the chopping assembly 60 to inhibit a clog condition within the outlet 180 and control the outlet 180 based on a pressure within the processing subassembly 125 to change the separation characteristics of the residue portion 280 and the crop portion 275 within the processing subassembly 125.”


1. A residue management system for an agricultural harvester, the agricultural harvester including a chopper with a knife assembly for reducing size of crop residue, the residue management system comprising: 
a sensor arrangement in communication with one or more components of the chopper, the sensor arrangement being configured to measure indicators of a mass flow rate of the crop residue forces of the crop residue on the knife assembly (mass flow sensor is taught above, see quote; capability / intended used is also taught and inherent). 

6. The residue management system of claim 1, wherein the knife assembly is a stationary knife assembly (shown above). 

7. The residue management system of claim 1 wherein the knife assembly is a rotating knife assembly (shown above). 

9. The residue management system of claim 1, further comprising: 
one or more impact plates that extend at least partly into a flow path of the crop residue, 
wherein the sensor arrangement is further configured to measure impact forces of the crop residue on the one or more impact plates as the indicators of the mass flow rate (load sensor assembly is taught above; the load is inherently measured when the residue impacts the plate(s) / housing). 

10. The residue management system of claim 9, wherein the sensor arrangement includes one or more springs coupled to the one or more impact plates and one or more displacement-measuring devices configured to measure displacement of the one or more springs (springs are taught in par. 33). 

11. The residue management system of claim 1, wherein the sensor arrangement includes one or more strain gauges configured to measure strain caused by movement of the crop residue through the chopper (the measurement device of the chopping assembly is a strain gauge, par. 18). 

one or more strain gauges are configured to measure strain on the housing caused by the crop residue (capability / intended use is given, such as, but limited to, the strain is due to the load on the housing). 

The following are already addressed in the apparatus claims, unless otherwise noted:


18. A method of managing crop residue for an agricultural harvester using one or more processor devices, the agricultural harvester including a chopper for the crop residue, and a sensor arrangement in communication with the chopper, the method comprising: 
measuring, using the sensor arrangement, indicators of a mass flow rate of the crop residue through the chopper; 
determining, using the one or more processor devices (processor taught above), based upon the indicators of the mass flow rate, one or more of: 
a distribution of the crop residue within the chopper; or 
a total mass flow rate of the crop residue through the chopper (see teachings above). 

19. The method of claim 18, further comprising: determining the total mass flow rate based upon determining the distribution of the crop residue (such as, load on the stationary knife housing). 

20. The method of claim 18, wherein determining a distribution of the crop residue within the chopper includes: 
one or more processor devices, an indicator of the mass flow rate of the crop residue at each of multiple locations within the chopper; and 
calculating, using the one or more processor devices, an effective center of the mass flow rate within the chopper, based upon the indicator of the mass flow rate of the crop residue at each of multiple locations within the chopper (each and all locations are measured, as taught above).

Claims 1-7, 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buermann et al (2003/0190939).

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

Buermann teaches a straw chopper (66) in par. 25-38, and that sensors (92’ or 92”) arranged on the stationary knife assembly’s housing (figs 3, 4), the sensors & springs (96) providing output signals to a processor / controller (90) intended / capable of evaluating the strain / load impact across the width (transverse distribution, par. 27) and capable / intended to determine the center mass flow rate, and provide uniform distribution (par. 25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 8, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al (2019/0104681).

Larson teaches the claimed invention, except showing a multiple sensors as claimed in detail below:


2. The residue management system of claim 1, wherein the sensor arrangement includes a plurality of sensors distributed across a width of the chopper to measure indicators of the mass flow rate at different locations across the width of the chopper. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to use any number of sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use any number of sensors is within the level of ordinary skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).


3. The residue management system of claim 2, further comprising: 
a processor device (see quote above) in communication with the sensor arrangement; 
wherein the processor device is configured to: 
receive signals corresponding to the indicators of the mass flow rate measured by the plurality of sensors (see teachings above, it is within the skill of one in the art to use any number of sensors, and coordinated with the processor); and 
determine a distribution of the crop residue across the width of the chopper based upon the indicators of the mass flow rate (intended use / capability is given). 

4. The residue management system of claim 3, wherein determining the distribution of the crop residue across the width of the chopper includes: 
calculating an effective center of mass flow of the crop residue within the width of the chopper based upon the indicators of the mass flow rate measured by the plurality of sensors (it is within the capability of the processor to calculate the effective center of mass; the “sensors” already addressed above). 


5. The residue management system of claim 1, wherein the sensor arrangement includes a plurality of load cells associated with a plurality of knives of the knife assembly. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to use any number of load cells, since it has been held that mere duplication of the essential 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use any number of load cells is within the level of ordinary skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).


8. The residue management system of claim 7, wherein the sensor arrangement includes a plurality of torque sensors distributed across a width of the rotating knife assembly (torque sensor is taught above; with respect to the plurality of sensors, it is already addressed above). 

The following combination are already addressed in the sub-combination above, unless otherwise noted:

13. An agricultural harvester comprising: 
a header configured to harvest crop material (fig 1); 
a residue processing system to process crop residue that is separated from the harvested crop material; and 
a residue management system that includes a sensor arrangement in communication with one or more components of the residue processing system, the sensor arrangement being configured to measure indicators of a mass flow rate of the crop residue through the residue processing system; and 
the sensor arrangement including a plurality of sensors (already addressed above) distributed across a width of the residue processing system to measure indicators of the mass flow rate at different locations across the width of the residue processing system. 

14. The agricultural harvester of claim 13, further comprising: 
a processor device in communication with the sensor arrangement; 
wherein the processor device is configured to: 
receive signals corresponding to the indicators of the mass flow rate measured by the plurality of sensors (the plurality of sensors is already addressed above; it is obvious the sensors communicate via signals with the processor); and 
determine a distribution of the crop residue across the width of the residue processing system (obvious use of the sensors & processor). 

15. The agricultural harvester of claim 14, wherein the processor device is further configured to determine a total mass flow rate of the crop residue through the residue processing system (obvious use of the sensors & processor). 

16. The agricultural harvester of claim 13, wherein the residue management system includes a chopper with a knife assembly (shown above); and 
wherein the sensor arrangement includes a plurality of sensors (already addressed above) configured to measure forces on the knife assembly from the crop residue (although the strain / torque / load sensors are not claimed positively and distinctly, however the prior art teaches). 

17. The agricultural harvester of claim 16, wherein the plurality of sensors (already addressed above) are arranged on a stationary knives of the knife assembly (shown above). 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Bussman et al (2020/0305352, priority 3/2019) teaches the claimed invention (fig 2):

[AltContent: textbox (Sensors (22) of the measuring strip extend the entire width (par. 44))][AltContent: arrow]
    PNG
    media_image3.png
    603
    660
    media_image3.png
    Greyscale


“[0046] Finally, the combine harvester 1 shown here has a third sensor device 10 which is likewise formed as a measuring strip 21. This measuring strip 21 is located at a measuring location 13 which is associated with a distributing device 15. The distributing device 15 is arranged downstream of the two ejection devices 9. It serves to distribute the residual material ejected by means of the ejection devices 9 over an ejection width which appreciably exceeds a width of the rear end of the combine harvester 1. In other words, the ejected residual material flow is "fanned out" to a certain extent by means of the distributing device 15 so that it is possible to distribute the residual material over an entire working width of the combine harvester 1. To this end, the distributing device 15 which is shown particularly clearly in FIGS. 8 and 9 has a plurality of baffles 16 by means of which the fanning out of the residual material flow is carried out. In this instance, sensor device 10 comprises a total of five sensor elements 22 which are arranged so as to be distributed equidistantly along a length of the measuring strip 21. By means of the sensor elements 22, it is possible to acquire data pertaining to the actual distribution of the residual material flow all along a width of the distributing device 15. Data which characterize the actual distribution of the residual material flow immediately before exiting the combine harvester 1 are acquired in this way.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671